         Case 4:20-cr-00314-BSM Document 21 Filed 03/23/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                          CASE NO. 4:20-CR-00314-BSM

JUSTIN CHAMBERS                                                            DEFENDANT

                                        ORDER

       The government’s motion to dismiss the indictment against Justin Chambers [Doc.

No. 20] is granted. The indictment against Chambers is dismissed without prejudice pursuant

to Federal Rule of Criminal Procedure 48(a).

       IT IS SO ORDERED this 23rd day of March, 2021.


                                                      UNITED STATES DISTRICT JUDGE
